Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OFFICE ACTION
This Office action is responsive to Applicant's Response to Restriction
Requirement, filed 04 Oct. 2022.

Claims 1-6 are pending. 

[AltContent: arrow]
Priority
This application filed 12/10/2021 is a national stage entry of PCT/JP2021/009124 , International Filing Date: 03/09/2021claims foreign priority to 2020-045585 , filed 03/16/2020.
[AltContent: arrow]

Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 12/10/2021, 07/22/2022 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
[AltContent: arrow]
Response to Restriction

Applicant's election of without traverse the species: starting materials: phenol; sulfonating agent: sulfuric acid, intermediates: p-phenolsulfonic acid; final product 4,4'-dihydroxydiphenylsulfone in the reply filed 10/04/2022 is acknowledged.
The Applicants indicated that claims 1-6 read on the elected species, however claims 1-4, read on the elected species since there is no elected species of boron compound  of claims 5 and 6. Claims 5 and 6 are withdrawn from consideration as pertaining to non-elected species. 
 The elected species was not found allowable due to the following rejections. 
Claims 1-4 will be examined on the merits herein to the extend they read on the elected species.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cooke et al. Journal of Molecular Catalysis A: Chemical (2009), 303(1-2), 132-136 (cited by Applicants in IDS).
Cooke et al. teach Lewis acid catalyzed microwave-assisted synthesis of diaryl sulfones. The reaction as displayed in Casreact is show below:



    PNG
    media_image1.png
    179
    424
    media_image1.png
    Greyscale


The article by Cooke  teach that the diaryl sulfones were synthesized using a variety of Lewis acid catalysts under microwave activation.  Catalysts were used both, homogeneous and heterogeneous materials.  The most effective catalyst in terms of yield was found to be iron(III) chloride with a yield of 89%.  Supported iron(III) chloride gave a yield of 77%.  The highest selectivity to the 4,4' isomer was obtained using supported bismuth(III) chloride.  A series of other diaryl sulfones was synthesized using microwave-assisted Lewis acid catalysis in good yield.  The energy used in the reactions was measured and the quantity of carbon dioxide generated per mol of product was compared using microwave and traditional thermal activation (oil bath) methods.  Where yields were comparable, microwave-assisted synthesis was shown to produce substantially less carbon dioxide per mol of product. The reactions were performed under vacuum distillation or molecular sieves to remove the water from the reaction mixture (table 1 page 135; experimental on page 133) which corresponds to the claimed method step. 
Regarding instant claim 2, the reference teach reaction conducted under microwave activation homogeneously, solutions of sulfone  in dichloromethane as solvent (page 132, 2.2.3 on page 133).
Regarding instant claim 4, the phenolic starting material was used in amount of 2.5 ratio to sulfonating agent (example on 2.2.1 on page 133). 
Applicant’s elected species phenol; sulfuric acid, and 4,4'-dihydroxydiphenylsulfone are disclosed on page Table 2 on 135 of the document:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Therefore, the reference teach the limitations of instant claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cooke et al. Journal of Molecular Catalysis A: Chemical (2009), 303(1-2), 132-136 (cited by Applicants in IDS).
Cooke et al. teach Lewis acid catalyzed microwave-assisted synthesis of diaryl sulfones. The reaction as displayed in Casreact is show below:



    PNG
    media_image1.png
    179
    424
    media_image1.png
    Greyscale


The article by Cooke teach that the diaryl sulfones were synthesized using a variety of Lewis acid catalysts under microwave activation.  Catalysts were used both, homogeneous and heterogeneous materials.  The most effective catalyst in terms of yield was found to be iron(III) chloride with a yield of 89%.  Supported iron(III) chloride gave a yield of 77%.  The highest selectivity to the 4,4' isomer was obtained using supported bismuth(III) chloride.  A series of other diaryl sulfones was synthesized using microwave-assisted Lewis acid catalysis in good yield.  The energy used in the reactions was measured and the quantity of carbon dioxide generated per mol of product was compared using microwave and traditional thermal activation (oil bath) methods.  Where yields were comparable, microwave-assisted synthesis was shown to produce substantially less carbon dioxide per mol of product. 
The reactions were performed under vacuum distillation or molecular sieves to remove the water from the reaction mixture (table 1 page 135; experimental on page 133) which corresponds to the claimed method step. 
Regarding instant claim 2, the reference teach reaction conducted under microwave activation homogeneously, solutions of sulfone  in dichloromethane as solvent (page 132, 2.2.3 on page 133).
Regarding instant claim 4, the phenolic starting material was used in amount of 2.5 ratio to sulfonating agent (example on 2.2.1 on page 133). 
Applicant’s elected species phenol; sulfuric acid, and 4,4'-dihydroxydiphenylsulfone are disclosed on page Table 2 on 135 of the document:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Compared to instant claims Cooke teaches the same transformation of converting (phenolic material to diphenol sulfone by dehydration over sulfuric acid, by microwave irradiation and while removing water generated from dehydration condensation reaction (claims 1, 4) in homogeneous solutions, however, the article by Cooke does not specify the solvent in amount of 1-2.5 parts by mass to 1 part by mass sulfonating agent.
However, the cited reference specifically teach on experimental section 2.2.3 page 133 that various concentration of the reagents can be used in the reaction. 
With respect to the instant invention, the person of ordinary skill would have enough experience in the fields of organic chemistry to conduct and optimize the reactions taught by Cooke including modifying the amount of solvent and concentrations of reagents to obtain the desired product in the highest yield in the shortest amount of time. “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). 
In other words, it is inherent that a person of ordinary skill in art would be motivated to optimize a reaction by varying experimental parameters in search of optimal conditions.  See MPEP 2144.05 II.A:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”)

Consequently, in view of the teachings and suggestions from Cooke, a person of ordinary skill before the effective filing date of the claimed invention would have modified the sulfonation  process of Cooke by using reacting phenolic substrate with sulfonating agent under dehydration condensation reaction conditions and microwave irradiation and by conducting the reaction under optimal amount of solvent, thereby arriving at the instantly claimed process merely by the normal course of research and development for the reasons outlined above and thereby rendering the instant claims obvious.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The skilled artisan would not have adequate reason to believe that Applicant had possession of the claimed genus shown in claim 1 based on the information provided in the specification. Note that the extensive list of embodiments which may be used as groups for R which define compound of formula (1) and (2)  are not viewed as equivalents in the art. The only working examples described in the specification falling within the scope of claim 1 consists of the following: phenol as starting material- compound of formula (2) wherein R is H; 4,4'-dihydroxydiphenylsulfone, the compound of formula (1) in which R is H. 


Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p). Note also the following:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


The courts have applied this criteria in a more recent decision stating the following referencing genus claims drawn to chemical compounds:

“For example, a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” see Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).

Therefore, based on the lack of working examples and nature of the described genus, one would have assumed that Applicants were not in possession of the claimed genus as shown in claim 1.
Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent 5,072,049:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

[AltContent: arrow]
Conclusion
Claims 1-4 are rejected. Claims 5 and 6 are withdrawn from consideration.
[AltContent: arrow]

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622